En Juez Presidente Señor Del Tobo,
emitió la opinión del tribunal.
Este es un recurso de certiorari. Se expidió a los efectos de investigar si se habían cometido los errores de procedi-miento y de jurisdicción que se atribuían a la Corte dé Dis-trito de Mayagüez en relación con la declaración de locura del peticionario, acusado ante la misma de la comisión de un delito público. Tenemos ante nos no sólo la petición original y los alegatos del peticionario y del.fiscal, si que los autos originales de la corte de distrito.
De los autos surge que el Fiscal del Distrito de Mayagüez el 19 de mayo de 1936 formuló acusación contra Luis Iturrino López imputándole un delito de ataque para cometer homi-cidio. El propio día, presente el acusado, se le leyó la acu-sación. Hizo la alegación de no culpable y solicitó juicio por jurado. La corte le nombró abogado al Lie. Báez García y señaló el juicio para junio Io, 1936. Dice el acta además que el fiscal solicitó de la corte el nombramiento de tres peritos médicos que informaran al jurado sobre el estado mental *936del acusado y que la corte nombró a tal efecto a los doctores Lassisse, Lassisse Rivera y Cabán.
El primero de junio, 1936, el acusado por su abogado ma-nifestó a la corte que el perito médico Dr. Lassisse estaba enfermo y solicitó que se le sustituyera por el Dr. Olán Rivera. Mostró su conformidad el fiscal y la corte hizo la sus-titución, señalando el juicio para el cinco del propio mes de junio.
El dos de junio los peritos médicos archivaron su informe escrito. Certificaron que el acusado estaba padeciendo de enajenación mental, del tipo paranoico. El cinco de junio se llamó la causa para vista quedando constituido el jurado. El abogado del acusado manifestó a la corte que éste le había dicho que no quería que lo defendiera abogado alguno, que lo que quería era que la corte lo declarara loco. Recordó la corte al abogado'que lo había nombrado de oficio y el abo-gado se avino a seguir cumpliendo su deber.
Pidió entonces el fiscal a la corte que el jurado fuera exo-nerado mientras se resolvía sobre el estado mental del acu-sado de acuerdo con el artículo 439 del Código de Enjuicia-miento Criminal. Accedió la corte. Insinuó el fiscal lo que iba a probar. Se opuso el abogado defensor. Dijo:
“Nosotros alegamos que el estado de locura que define nuestra Ley provee un medio para llevar al manicomio a una persona que está loca o padece de enajenación. Es un derecho que tiene la Corte de mandarle al manicomio, pero la teoría de locura es una defensa del acusado y no una defensa del Gobierno. El Gobierno debe acu-sar al individuo y entonces el acusado se defiende de la responsabi-lidad del delito haciendo constar que el acusado es incapacitado por-que estaba padeciendo de locura. El propio Código de Enjuicia-miento Criminal sostiene nuestra teoría.”
Leyó el juez los artículos 439, 440, y 442 del Código de Enjuiciamiento Criminal. Leyó el abogado el 441. Mani-festó el juez que lo que se iba a hacer era una investigación previa y declaró sin lugar la oposición de la defensa. Esta tomó excepción a la resolución de la corte.
*937Presentó el fiscal los autos del caso civil núm. 12898 pro-cedente de la Corte de Distrito de Aguadilla trasladado a la de Mayagiiez sobre declaratoria de incapacidad de los cuales consta que el acusado de acuerdo con las alegaciones, las pruebas y la ley fué declarado incapaz para administrar sus bienes, por padecer de monomanía. Resolución de marzo 12, 1919.
Se llamó a declarar a los peritos quienes lo hicieron am-pliamente, sosteniendo su informe. Nuevos informes es-critos de los médicos más detallados se unieron a los autos. De ellos consta que el acusado estuvo recluido 'en un mani-comio de la Habana, Cuba, por muchos años.
Por el mérito de la evidencia introducida pidió el fiscal a la corte “que declare al presente acusado en un estado de irresponsabilidad completa y que ordene que el mismo sea recluido en el Manicomio Insular de Puerto Rico y que no se le celebre este juicio hasta que no vuelva a la razón.”
La posición de la defensa quedó expuesta como sigue:
“Ledo. Báez: El letrado que tiene el honor de dirigirse a la corte quiere hacer constar que no ofrece prueba alguna en oposición a la prueba presentada por el Fiscal, porque entiende la defensa que es a ella a quien le corresponde investigar el estado de locura del acusado y no al ministerio Fiscal; y por el fundamento de que correspondiendo en estos casos siempre la afirmativa a la defensa y no habiendo ésta levantado ninguna cuestión respecto a la locura, toda la prueba presentada por el Fiscal es impertinente e irrelevante y no tiene otro fin que perjudicar los derechos del acusado. Somete-mos el caso.”
La corte resolvió de conformidad con el fiscal.
Ocho errores señala el peticionario. Sostiene en resumen que la corte adoptó un procedimiento erróneo y actuó sin ju-risdicción.
A nuestro juicio el procedimiento seguido por la corte encuentra apoyo en la ley. No es éste un caso de locura peligrosa iniciado de acuerdo con la ley especial sobre la materia, Ley de 1907 (Comp. 1911, see. 1006) enmendada por la Ley núm. 26 de 1912, enmendada a su vez por las núms. *93832 de 1913 y 54 de 1928, que determina el procedimiento a seguir para proteger a los incapaces de regir sus personas y bienes, así como a la comunidad de los actos violentos que puedan realizar las personas que sufren de locura peligrosa.
Tampoco se suscitó la cuestión de locura como una de de-fensa en un juicio en el que El Pueblo por su fiscal mantiene la acusación. Eué levantada por el fiscal y tramitada y re-suelta por la corte de acuerdo con el artículo 439 del Código de Enjuiciamiento Criminal.
Pice dicbo artículo que ninguna persona puede ser juz-gada, sentenciada a una pena, o penada por un delito público, mientras esté loca. Y el siguiente, 440, ordena que si cuando se baya citado a juicio para decidir una causa, o en cualquier momento durante el juicio, o cuando se baga comparecer al acusado para oír la sentencia basada en la convicción de su culpabilidad, surge alguna duda substancial respecto a la cor-dura del reo, el tribunal debe ordenar que esta cuestión se someta a la decisión de tres peritos que designará, y el juicio o el acto de pronunciar la sentencia deben suspenderse basta que la cuestión quede resuelta por la decisión de dichos pe-ritos.
Del becbo de que el artículo 441 al establecer el orden del procedimiento asigne el primer turno al letrado del acusado, no cabe concluir como pretende el peticionario que no pueda iniciar la cuestión el fiscal.
Iniciada la cuestión por la defensa, por el fiscal, o por la propia corte si llega a su conocimiento en forma que le me-rezca crédito, debe la corte designar los peritos, y es ante éstos que actúan como jurados y la corte que dirige el juicio, que tiene lugar el procedimiento marcado por el artículo 441 del Código de Enjuiciamiento Criminal.
Y no era necesario tampoco que al levantar la cuestión el fiscal lo hiciera mediante declaración jurada. En un caso como éste en que en la propia corte constaba el expediente de incapacidad a que hicimos referencia, tal requisito no era indispensable.
*939La desviación que se advierte es que en vez de constituirse a los peritos en jurado se limitó la corte a designarlos y ellos comenzaron a actuar inmediatamente y una vez que exami-naron personalmente al acusado dictaminarpn por escrito según ya conocemos y en el momento del juicio lo que hicieron fue someterse a un interrogatorio que confirmó en todas sus partes su dictamen,. todo ello en corte abierta, estando pre-sente el acusado y con la intervención de su abogado y del fiscal. Y esa desviación o informabdad, dadas las circuns-tancias que concurren, no vicia de nulidad el procedimiento. Ningún perjuicio se ocasionó al acusado.
Quizá hubiera sido mejor adoptar la norma a seguir que expuso la defensa porque la verdad es que no sólo parece de-ducirse de la prueba que el acusado estaba loco en el momento del juicio si que lo estaba cuando cometió el acto delictivo que se le imputa, en cuyo caso era incapaz de cometer crimen alguno de acuerdo con el artículo 39 del Código Penal, pero ello no quiere decir que no pudiera la corte limitarse a la sola investigación del momento actual y que no pudiera dictar una resolución como la que dictó ajustada a lo prescrito en el artículo 442 del Código de Enjuiciamiento Criminal, que dice: “Si los peritos declaran cuerdo al acusado, debe conti-nuar el juicio o ser pronunciada la sentencia, según el caso. Si declaran loco al acusado, debe suspenderse el juicio o la sentencia basta que recobre la razón, y el tribunal debe dis-poner que, en el ínterin, sea recluido el acusado en un mani-comio, y que cuando vuelva al uso de la razón, sea entregado al alcaide de la cárcel.”
Por virtud de todo lo expuesto, debe emularse el auto ex-pedido y devolverse los expedientes reclamados a la corte de distrito de su origen.
Los Jueces Asociados Señores "Wolf y Córdova Dávila no intervinieron.